UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLYREPORTUNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission File number000-30262 VISUALANT, INCORPORATED (Exact name of registrant as specified in charter) Nevada 91-1948357 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 500 Union Street, Suite 406, Seattle, Washington USA 98101 (Address of principal executive offices) (Zip Code) 206-903-1351 (Registrant's telephone number, including area code) N/A (Former name, address, and fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x The number of shares of common stock, $.001 par value, issued and outstanding as ofMay 4, 2011: 44,143,001 shares 1 TABLE OF CONTENTS Page Number PART I FINANCIAL INFORMATION 3 ITEM 1 Financial Statements (unaudited except as noted) 3 Consolidated Balance Sheets as of March 31, 2011 and September 30, 2010 (audited) 3 Consolidated Statements of OperationsFor the three and six months ended March 31, 2011 and 2010 4 Consolidated Statements of Cash FlowsFor the six months ended March 31, 2011 and 2010 5 Notes to the Financial Statements. 6 ITEM 2 Management's Discussion and Analysis of Financial Condition and Results of Operation 18 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 22 ITEM 4 Controls and Procedures 22 PART II OTHER INFORMATION 23 ITEM 1A. Risk Factors 23 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 25 ITEM 6 Exhibits and Reports on Form 8-K 26 SIGNATURES 27 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS VISUALANT, INCORPORATED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, 2011 September 30, 2010 ASSETS (unaudited) (audited) CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $16,750 and $16,750, respectively Prepaid expenses Inventories Refundable tax assets Total current assets EQUIPMENT, NET OTHER ASSETS Intangible assets, net Goodwill Investment in Novabeam, Inc. 50 50 Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable - trade $ $ Accounts payable - related parties Accrued expenses Accrued expenses - related parties Convertible notes payable, net of debt discount of $11,153 at 9/30/10 Note payable - current portion of long term debt Total current liabilities LONG TERMLIABILITIES: Long term debt STOCKHOLDERS' DEFICIT: Preferred stock - $0.001 par value, 50,000,000 shares authorized, no shares issued and outstanding - - Common stock - $0.001 par value, 200,000,000 shares authorized, 41,461,790 and 38,229,374 shares issued and outstanding at 3/31/11 and 9/30/10, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Noncontrolling interest TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 VISUALANT, INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended, Six Months Ended, March 31, 2011 March 31, 2010 March 31, 2011 March 31, 2010 (unaudited) (unaudited) (unaudited) (unaudited) REVENUE $ $
